              VAL MANDEL, P.C.
Val Mandel                                                                  40 Exchange Place, Suite 1203
Member of NY, NJ and DC Bars                                                New York, NY 10005
e-mail: vm@valmandelpc.com                                                  (212) 668-1700
                                                                            Fax (212) 668-1701
Eric Wertheim                                                               www.valmandelpc.com
Member of NY and NJ Bars
e-mail: ew@valmandelpc.com

Daniel Akselrod
Member of NY Bar
e-mail: da@valmandelpc.com
                                        March 6, 2020
VIA ECF
Honorable Steven M. Gold
United States Magistrate Judge
United States District Court
Eastern District of New York
Chambers 1217, Courtroom 13-D
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Pavel Pogodin and Alexander Prokhorov v. Cryptorion Inc., et al.
    Docket No. 18 Civ. 791

Dear Magistrate Judge Gold:

We represent the Plaintiffs. We are writing pursuant to the Minute Entry of January
29, 2020 (ECF Doc. No. 107) to report the status of the parties’ efforts to resolve the
case.

As Your Honor may recall, Plaintiffs and Defendant Ben-Zvi had been engaged in
settlement discussions and now believe that they have reached a settlement in
principle, which is contingent upon the entry of a final default judgment against
Defendant Tsitsuashvili.1

                               Respectfully submitted,

                               s/Daniel Akselrod
                               Daniel Akselrod
DA/st

cc:     Peter Adelman, Esq. (via ECF)
        Andrew Borsen, Esq. (via ECF)



1 A default judgment against Defendant Tsitsuashvili and a settlement with Zvi Ben-Zvi will
effectively resolve the entire matter as we anticipate that the third party complaint against the
only remaining party, Third-Party Defendant Givi Topchishvili, will be dismissed upon the entry
of the default judgment against Defendant Tsitsuashvili, as per Your Honor’s recommendation
of January 19, 2020 (ECF Doc. No. 105).
